Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 07/23/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/21 was received by the Examiner before the issuance/mailing date of the allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the closest prior art (see references used or cited on the PTO 892 in the previous office action, and the references cited on the latest IDS) discloses thermal management system comprising an integrated circuit (chip on figs. 1-2b of ‘565 or device 702 on figs. 7A-B of ‘608) having an active side (top 
Re claims 14-24, the closest prior art  (see references used or cited on the PTO 892 in the previous office action, and the references cited on the latest IDS) discloses certain structural elements common to claims 1 and 14 (see above). But the closest prior art either singly or in combination appears to fail to anticipate or render obvious a method for thermal management of an integrated circuit product, the method comprising: selecting a first electrode from a first set of electrodes distributed across a backside of an integrated circuit and a second 
Re claims 25-29, the closest prior art  (see references used or cited on the PTO 892 in the previous office action, and the references cited on the latest IDS) discloses certain structural elements common to claims 1 and 25 (see above). But the closest prior art either singly or in combination appears to fail to anticipate or render obvious a method for manufacturing a thermal management system, the method comprising: providing an integrated circuit having an active side including a control circuit and a backside including a first set of electrodes distributed across the backside; providing a heat exchanger having a surface including a second set of electrodes; and providing a thermal interface material including thermally conductive particles suspended in a fluid, the thermal interface material being disposed between the backside of the integrated circuit and the surface of the heat exchanger, the thermal interface material being in contact with the backside of the integrated circuit and the surface of the heat exchanger, wherein the control circuit is configured to apply an electric field to 
Re claim 30, the prior art discloses an apparatus as generally recited in claim 30 (see previous claim 30 rejection). But the closest prior art either singly or in combination appears to fail to anticipate or render obvious such an apparatus comprising means (as described in figs. 3-7&9 and related text of this application) for varying a thermal resistance of a thermal interface material between the integrated circuit and the heat exchanger by exciting at least some thermally conductive particles suspended in a fluid of the thermal interface material to form a high thermal conductivity region between a hot spot of the integrated circuit and the heat exchanger, the high thermal conductivity region having a lower thermal resistance than a region of the thermal interface material having randomly distributed thermally conductive particles suspended in the fluid.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.